DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 28-47 as amended on 3/12/2020 are currently pending and under consideration on the merits.

Duplicate Claims
Applicant is advised that should claim 28 be found allowable, claim 35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof and vice versa. A review of dependent claims 29-34 and 37-42 suggests that objections over the dependent claims will also be necessitated should either claims 28 and 35 be found allowable. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Objection - Priority
The specification is objected to because this application, which discloses and claims only subject matter disclosed in prior Application No. 15/550,453, filed 8/11/2017, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application is a divisional application but is incorrectly indicated as a continuation application. Applicant is required to correct this deficiency with the next reply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28-43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Harel et al. (WO 2013/142792; provided in the IDS dated 8/19/2021) in view of Grozdanov et al. (J Bacteriol (2004), v186(16), p5432-5441; provided in the IDS dated 8/14/2020) and Ko et al. (US 6,974,594; provided in the IDS dated 8/14/2020).
Harel teaches a method of making dry stabilizing/preservation composition comprising oligosaccharides comprising cyclodextrins, fructans, inulin, FOS, maltodextrins, dextrans and combinations thereof, disaccharides comprising lactose, trehalose, sucrose, and a polysaccharide comprising alginate (Abstract; ¶0033 & 0051), and live bacteria such as probiotic E. coli (¶0070), formulated as particles or beads (¶0045), and having a water activity less than <0.3 (¶0050), reading in part on the first and second polysaccharides of claim 28 and 35, the water activity of claims 28, 35, and 36, the alginate of claims 28, 29, 35, and 37, the maltodextrin of claims 28 and 35, the dextran of claims 28 and 35, and the embodiment of probiotic E. coli (e.g. non-pathogenic) for claims 28 and 35. Harel teaches that in methods of making the bacterial particle composition by freeze drying the majority of the glassy materials (e.g. polysaccharides, see ¶0076) coat the biological materials (see Harel at ¶0071-0073 and particularly ¶0073), reading in part on claims 28 and 35 and reading on claim 47. Harel teaches a working example comprising probiotic L rhamnosus, 70g trehalose, 5g inulin, and 3g alginate, formulated as beads and with a water activity of about 0.23 (Example 1), which is viable after 60 days storage at elevated temperatures and relative humidity (RH) (Example 2), reading in part on claims 28, 29, 35, and 37. Harel teaches embodiments of comprising 0.1-10% polysaccharides, 1-10% oligosaccharides, and 10-90% disaccharides and specific disaccharide/oligosaccharide/polysaccharide ratios of 10:0.2:0.1 to 10:2:1(¶0052), reading on the weight ratios of 30-32 and 38-40. Harel teaches glutamic acid and its respective cationic salt(s) such as the sodium salt is an exemplary glass enhancer and teaches adding glass enhancers to the composition (¶0031 and 0060-0061; also claims 1 and 8), reading on claims 33, 34, 41, and 42. Harel teaches air drying the dry stabilizing particle composition by air drying (claim 12 on page 52), reading on claim 43.
Regarding claims 28 and 35, Harel does not teach a single working embodiment comprising E. coli. Regarding claim 28 and 35, Harel does not teach maltodextrin as a coating surrounding the E. coli and 1st polysaccharide. Regarding claims 28 and 35, Harel does not teach dextran as a coating surrounding the E. coli and 1st polysaccharide. Regarding claims 28 and 35, Harel does not teach any particular strain of E. coli.
Grozdanov teaches that nonpathogenic Escherichia coli strain Nissle 1917 (O6:K5:H1) is used as a probiotic agent in medicine, mainly for the treatment of various gastroenterological diseases (Abstract), reading on claims 28 and 35.
Ko teaches methods of coating biological materials such as live cells by spray drying the coating liquid such as to increase the stability of the biological materials (Abstract; Col. 4, lines 1-21; also Col. 5, lines 4-5), reading on claims 28 and 35. Ko teaches the coating liquid comprises a sugar polymer such as maltodextrin or dextran (Col. 4, lines 1-37; also Col. 8, lines 10-24), reading on claims 28 and 35. Ko teaches a working example wherein Bifidus sp. microorganisms are coated with dextran and yield a water activity less that 0.25 (Example 1A, see “Coating Liquid 3”), reading on claims 28 and 35. Ko teaches the coatings are advantageous enteric coatings, to repel moisture, or as taste-masking coating (Col. 4, lines 18-21), reading on claims 28 and 35.
Regarding claims 28 and 35, it would have been obvious before the invention was filed to substitute the non-pathogenic E. coli strain of Grozdanov for the non-pathogenic E. coli of Harel in Harel’s composition. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Harel and Grozdanov are directed towards E. coli compositions and because Harel expressly contemplates an embodiment comprising non-pathogenic E. coli. The skilled artisan would have been motivated to do so because Grozdanov teaches that nonpathogenic Escherichia coli strain Nissle 1917 (O6:K5:H1) is used as a probiotic agent in medicine, and so the substitution would be advantageous in downstream method of administering non-pathogenic E. coli to subjects in need of treatment thereof.
Regarding claims 28 and 35, it would have been obvious before the invention was filed to further coat the polysaccharide and microbial composition of Harel with the maltodextrin of Ko. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Harel and Ko are directed towards stabilizing compositions comprising microorganisms and polysaccharide(s) and because both Harel and Ko are directed towards similarly low water activity levels in the compositions. The skilled artisan would have been motivated to do so because Ko teaches that coatings such as maltodextrin would be advantageous as either an enteric coating, a moisture repellant/barrier, or to alter the taste of the final product.
Regarding claims 28 and 35, it would have been obvious before the invention was filed to further coat the polysaccharide and microbial composition of Harel with the dextran of Ko. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Harel and Ko are directed towards stabilizing compositions comprising microorganisms and polysaccharide(s) and because both Harel and Ko are directed towards similarly low water activity levels in the compositions. The skilled artisan would have been motivated to do so because Ko teaches that teaches that coatings such as dextran would be advantageous as either an enteric coating, a moisture repellant/barrier, or to alter the taste of the final product.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Harel, Grozdanov, and Ko as applied to claim 35 above, and further in view of McGenity et al. (US 6,495,176; Reference A).
The teachings of Harel, Grozdanov, and Ko are relied upon as set forth above. Harel further teaches formulating the dry stabilized composition as a food or animal feed (claim 40 on p55), reading in-part on claim 44.
Regarding claim 44, Harel, Grozdanov, and Ko do not teach an air dryer device.
McGenity teaches a pet food composition (Abstract). McGenity teaches that dry pet foods should have a water activity of less than 0.65 and a water content of about less than 15% by weight(Col. 2, lines 56 through Col. 3, line 25), reading on claim 44. McGenity teaches drying pet food compositions formulated as biscuits in a forced air dryer (Col. 6, lines 46-53), reading on claim 44.
	Regarding claim 44, it would have been obvious before the invention was filed to air dry the composition of Harel with the air dryer of McGenity. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Harel expressly teaches air drying, because Harel teaches adding the dry stabilized composition to animal food, and because McGenity is directed towards animal food compositions. The skilled artisan would have been motivated to do so because the air dryer of McGenity would predictably remove and reduce the water content in the air drying step of Harel.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Harel, Grozdanov, and Ko as applied to claims 35 and 43 above, and further in view of Divies et al. (US 5,389,532; Reference B).
The teachings of Harel, Grozdanov, and Ko are relied upon as set forth above. Harel further teaches formulating the dry stabilized composition as a drink (claim 40 on p55), reading in-part on claim 45. Harel further teaches drying methods comprising a lyophilization (i.e. freeze drying) and by fluidized bed (¶0040), reading in-part on claim 45.
Regarding claim 45, Harel, Grozdanov, and Ko do not teach drying the particles in a desiccator. 
Divies teaches a polysaccharide gel particle composition enclosing microorganisms as an additive to fermented beverages for secondary fermentation (Abstract). Divies teaches alginate as a preferred polysaccharide (Example 1 at Col. 6, lines 58-62), reading on claim 45. Divies teaches drying methods comprising a fluidized bed, lyophilization (i.e. freeze drying), and a desiccator comprising desiccant (Col. 5, lines 57-59; also Col. 7, lines 22-27), reading on claim 45.
Regarding claim 45, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the air drying, freeze drying, or fluidized bed drying methods of Harel for desiccator methods of Divies because all of these methods are both explicitly taught as being useful for THE SAME PURPOSE of drying compositions comprising microbial-laden particles. Therefore, these drying methods and their associated devices for carrying out said drying methods are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Harel, Grozdanov, Ko, and Divies as applied to claim 35, 43, and 45 above, and further in view of McGenity et al. (US 6,495,176; Reference A).
The teachings of Harel, Grozdanov, Ko, and Divies are relied upon as set forth above.
Regarding claim 45, Harel, Grozdanov, Ko, and Divies do not teach first drying the particles in an air dryer. 
McGenity teaches a pet food composition (Abstract). McGenity teaches that dry pet foods should have a water activity of less than 0.65 and a water content of about less than 15% by weight(Col. 2, lines 56 through Col. 3, line 25), reading on claim 44. McGenity teaches drying pet food compositions formulated as biscuits in a forced air dryer (Col. 6, lines 46-53), reading on claim 46.
	Regarding claim 46, it would have been obvious before the invention was filed to air dry the composition of Harel with the air dryer of McGenity. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Harel expressly teaches air drying, because Harel teaches adding the dry stabilized composition to animal food, and because McGenity is directed towards animal food compositions. The skilled artisan would have been motivated to do so because the air dryer of McGenity would predictably remove and reduce the water content in the air drying step of Harel.
Regarding claim 46, combining separate steps taught as useful in a method into a singular method must be held as prima facie obvious, as each step is taught separately useful for the same purpose. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). In this case, Harel teaches an air drying step for drying the dry stabilized microbial composition, McGenity teaches an air dryer, and Divies teaches drying methods comprising a desiccator comprising desiccant for drying microbial-laden particle compositions, and so the combination of McGenity’s air dryer with Harel as a first drying step following by a second drying step with Divies desiccator must be held prima facie obvious absent any showing to the contrary as each step is taught as useful for the same purpose of drying.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653